DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The AFCP 2.0. amendment filed on May 9, 2022 has been entered.
The amendment of claims 1-2, 11, and 16 has been acknowledged.
In view of the amendment, the 35 U.S.C. 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches that it was known at the time the application was filed to use a computer-implemented method and system to partition a point cloud map for an ADV by identifying a road, extracting road markings, partitioning the road, and generating a point cloud map of the partitioned road (see Wolcott Abstract, Figs. 1-2, ¶0005, ¶0010, ¶0036, ¶0048, ¶0052, ¶0060, ¶0066, and Kwon col. 7 lines 4-45).
The prior art further teaches updating the 3D model point cloud from a previous viewpoint or location (Frame K-1) if the determination is made that it is not the first viewpoint or location (see Kwon Fig. 6A) 
However, the prior art, alone or in combination, does not appear to teach or suggest generating the point cloud map based on the road partitions, wherein the point cloud map describes a driving environment surrounding the ADV using at least a portion of the one or more point clouds synchronized with one or more images captured by the ADV and comprises a static point cloud map generated by removing one or more dynamic objects in the point cloud map, wherein the one or more dynamic objects correspond to a number of voxels appear or disappear between two consecutive frames of point clouds captured by the one or more LIDAR sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667